                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Darnell Whitaker
                                                           Civil Action No. 18-cv-00171-CAB-BGS

                                             Plaintiff,
                                      V.
(See Attachment)                                             JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
For the reasons set forth above, the motion to dismiss the FAC is GRANTED WITHOUT LEAVE TO
AMEND. IT IS SO ORDERED.




Date:         12/17/18                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ A. Hazard
                                                                                   A. Hazard, Deputy
                          United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                            (ATTACHMENT)

                                                                     Civil Action No. 18-cv-00171-CAB-BGS


J. Laroche (#342) Officer / Patrol Division ; A. Boyer (#349) Officer / Patrol Division; J. Perham (#341)
Officer / Patrol Division; City of El Cajon; Does 1 Through 10 inclusive ,

      Defendants
